Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on June 17, 2022, in which: 
1-3, 5-7, 9-11, and 13-15 are currently amended.  
Claims 1-16 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-SA WG2 Meeting #135, S2-1910225, SCP registration of NRF (herein “Huawei”), and further in view of Pub No.: US-20210367916-A1 (herein “Belling”).



Claims 1 and 5
Consider claim 5, Huawei teaches a service communication proxy (SCP) (see Huawei 5.2.7.1 note SCP) entity in a wireless communication system, the SCP entity comprising: 
a transceiver configured to transmit and receive a signal (see Huawei 5.2.7.1 note SCP inherently has a transceiver); and 
a controller (see Huawei 5.2.7.1 note SCP inherently has a controller) coupled with the transceiver and configured to: 
transmit, to a network repository function (NRF) entity, a network function (NF) register request message (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Request with the SCP) including an SCP profile of the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 and Fig. 4.17.1-1 which explain registering the NRF by providing the NF profile of the consumer NF to the NRF and the NRF marking the consumer NF available), and 
receive, from the NRF entity, an NF register response message including a result of a registration for the SCP entity (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Response with the SCP), 
wherein the SCP profile is maintained at the NRF entity (see Huawei CHANGE REQUEST for 23.502 section 4.17.1 and Fig. 4.17.1-1 which explain storing the NF profile wherein the NF service consumer is the SCP).
Huawei fails to teach wherein the SCP profile includes SCP domain information of the SCP entity, the SCP entity being associated with another SCP entity based on the SCP domain information.  Belling teaches the SCP profile may list all SCP domains that an SCP is interconnected to and identify SCPs that interconnect certain domains (see Belling Fig. 1, Fig. 3, [0017]-[0021]).    The examiner notes that during review of the priority documents of the present application, the examiner did not find this feature therefore the feature has been treated under the effective filing date of present application of 02/16/2021.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include the recited teaching of Belling.  Such a modification would improve Huawei by enhancing SCP profiles registered in NRF (see Belling [0067]).  
	Claim(s) 1 is/are rejected for at least the same reason(s) set forth in claim 5.
Claims 2 and 6
Consider claim 6, Huawei teaches wherein the SCP profile further includes a type of NF for the SCP entity, an NF identifier of the SCP entity, and an address of the SCP entity, and wherein the type of NF for the SCP entity is set to an SCP (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the NF type, the NF instance ID, names of supported NF services, PLMN ID, along with several additional option inputs).
Claim(s) 2 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 3 and 7
Consider claim 7, Huawei teaches wherein the SCP profile includes at least one of a network slice related identifier associated with the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the S-NSSAI) or NF set information associated with an NF entity served by the SCP entity.
Claim(s) 3 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 4 and 8
Consider claim 8, Huawei teaches wherein the controller is configured to: 
transmit, to the NRF entity, an NF discovery request message associated with a producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Request with the SCP which correspondingly in the CHANGE ORDER for 23.502 section 5.2.7.3.2 explains for discovering the NF service producer), and 
receive, from the NRF entity, an NF discovery response message including information associated with the producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Response with the SCP).
Claim(s) 4 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 13
Consider claim 13, Huawei teaches a network repository function (NRF) (see Huawei 5.2.7.1 note NRF) entity in a wireless communication system, the NRF entity comprising: 
a transceiver configured to transmit and receive a signal (see Huawei 5.2.7.1 note NRF inherently has a transceiver); and 
a controller  (see Huawei 5.2.7.1 note NRF inherently has a controller) coupled with the transceiver and configured to: 
receive, from a service communication proxy (SCP) entity, a network function (NF) register request message (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Request with the SCP)  including an SCP profile of the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 and Fig. 4.17.1-1 which explain registering the NRF by providing the NF profile of the consumer NF to the NRF and the NRF marking the consumer NF available), 
maintain the SCP profile based on the NF register request message (see Huawei CHANGE REQUEST for 23.502 section 4.17.1 and Fig. 4.17.1-1 which explain storing the NF profile wherein the NF service consumer is the SCP), and 
transmit, to the SCP entity, an NF register response message including a result of a registration for the SCP entity (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Response with the SCP).
Huawei fails to teach wherein the SCP profile includes SCP domain information of the SCP entity, the SCP entity being associated with another SCP entity based on the SCP domain information.  Belling teaches the SCP profile may list all SCP domains that an SCP is interconnected to and identify SCPs that interconnect certain domains (see Belling Fig. 1, Fig. 3, [0017]-[0021]).  The examiner notes that during review of the priority documents of the present application, the examiner did not find this feature therefore the feature has been treated under the effective filing date of present application of 02/16/2021.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include the recited teaching of Belling.  Such a modification would improve Huawei by enhancing SCP profiles registered in NRF (see Belling [0067]).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 10 and 14
Consider claim 14, Huawei teaches wherein the SCP profile further includes a type of NF for the SCP entity, an NF identifier of the SCP entity, and an address of the SCP entity, and wherein the type of NF for the SCP entity is set to an SCP (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the NF type, the NF instance ID, names of supported NF services, PLMN ID, along with several additional option inputs).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 14.

Claims 11 and 15
Consider claim 15, Huawei teaches wherein the SCP profile includes at least one of a network slice related identifier associated with the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the S-NSSAI) or NF set information associated with an NF entity served by the SCP entity.
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 12 and 16
Consider claim 16, Huawei teaches wherein the controller is configured to: 
receive, from the SCP entity, an NF discovery request message associated with a producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Response with the SCP which correspondingly in the CHANGE ORDER for 23.502 section 5.2.7.3.2 explains for discovering the NF service producer), and 
transmit, to the SCP entity, an NF discovery response message including information associated with the producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Request with the SCP).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 16.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647